IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30234
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WESLEY LANDRY,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 96-CR-97-L
                        - - - - - - - - - -
                           April 08, 1998

Before DUHE’, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Wesley Landry has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).       Our

independent review of the brief, Landry’s response, and the

record discloses no nonfrivolous issue.       Accordingly, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.